DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 09/30/2021 have been received and entered into the case record.
Claims 2, 23, and 25 have been cancelled. 
Claims 1, 3-22, 24, 26 and 27 are amended.
Claims 1, 3-22, 24, 26 and 27 are pending in the application and examined on the merits

Claim Interpretation
Claims 11-13 are interpreted as final concentrations of the components in the mixture being between 0.05 mg/mL to 0.1 mg/mL as the specification discloses   “0.1 mg/mL of heparin/50 mM tris-hydrochloric acid buffer solution (pH 7.4)10 and 250 pL of 0.1 mg/mL of collagen/acetic acid solution (pH 3.7) (that is, each of the final concentrations of collagen and heparin was 0.05 mg/mL).”  (para. 0045)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-18, 21, 22, 24, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiguchi et al. (Jan 2015. Macromol. Biosci., 15, 312–317; IDS Reference AO filed on 08/20/2018)

Regarding claims 3, 5 and 6, Nishiguchi et al. teaches in the process that after the mixing of the cells in buffers, ECM, and Heparin, the cells are centrifuged, then pipetted and washed, exchanging solutions and thereby removing a liquid portion (p. 314). The cell aggregate was resuspended and dispersed (Figure 1, p. 314). The cell aggregates were centrifuged and were collected by gentle pipetting (i.e. precipitated) and put on a cell culture insert (i.e. forming cell aggregates on a substrate) (p. 314).
Regarding claim 4, Nishiguchi et al. teaches that the aggregates were highly viscous and displayed gel-like morphologies (p. 314, Figure 1).
Regarding claim 7, Nishiguchi et al. teaches that the precipitate is in a layer after the centrifugation (Figure 1b).
Regarding claim 8, Nishiguchi et al. teaches that heparin (i.e. glycosaminoglycan) is utilized in their method while mixing cells (Abstract, Figure 1, p. 314).
Regarding claim 9, Nishiguchi et al. teaches fibronectin as a component while mixing the cells to form their cell aggregates (Abstract, p. 314).
Regarding claim 10, Nishiguchi et al. teaches Tris-HCL buffer solution as the solution the cells are washed in as well as mixed with (p. 314).
Regarding claims 11-13, Nishiguchi et al. teaches 0.2 mg/mL of fibronectin and Heparin which is interpreted as a 1:1 mixture ratio of polymeric electrolyte to extracellular matrix component and thus 1.0 mg/mL has been used for each component in the mixture (p. 314). 

Regarding claim 16 and 17, Nishiguchi et al. teaches that the 3D tissue obtained has approximately 25 layers which are 130 micrometers in thickness (p. 316).
Regarding claim 18, Nishiguchi et al. teaches 3D tissues wherein 5the three-dimensional cell tissue cells per area of 100 m in a thickness direction and of 50 micrometers in a width direction is less than 70 cells (Figure 2 and Figure 4).
Regarding claim 21, Nishiguchi et al. teaches has cellular networks (i.e. vasculature) (Figure 2, p. 315).
Regarding claims 22, as the kit only recites a polymeric electrolyte, catoionic substance and extracellular matrix component to carry out the method of claim 1 which is anticipated, Nishiguchi et al. utilizes a polymeric electrolyte, cationic substance and extracellular matrix component in a method of producing 3D cell tissue and therefore would implicitly have the claimed kit. 
Regarding claims 24, 26, and 27, Nishiguchi et al. teaches a three dimensional tissue structure comprising a cell, fibronectin and heparin wherein 5the three-dimensional cell tissue cells per area of 100 m in a thickness direction and of 50 micrometers in a width direction is less than 70 cells (p. 314-315, Figure 2, Figure 4). Regarding the limitation of 150 micrometer or greater thickness, Nishiguchi states that there are approximately 25 layers with 130 nm thickness, it would be obvious that by increasing the layers and culture time, one could arrive at 150 nm thickness or greater. Furthermore, Figure 4, shows nanofilms at approximately 150 nm as extrapolated by the scale bar.
Therefore the invention would have been anticipated at the time of the effective filing date.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al. (supra) in view of Nakamura et al. (2014. J Periodont Res 49: 363- 370)

However, regarding claim 19, Nishiguchi et al. does not teach culturing in the presence of a ROCK inhibitor.
Nakamura et al. examined a Rock inhibitor’s, Y-27632, effects on the detachment of MSC cell sheets during multilayer growth, and the differentiation potential of the cells contained in the sheets (Abstract).  Y-27632 is known as a highly selective ROCK inhibitor, releases cell contractions, and maintains the pluripotency of stem cells (Abstract, p. 364). Contractile force detaches cell sheets from the conventional tissue culture dishes and the detachment of cell sheets decreases their metabolic activity and the growth of cells in the sheets goes into arrest. (p. 364). MSCs were seeded on human plasma fibronectin coated well tissue culture plates at 5 x 103 cells/cm2 and allowed to grow to confluence in MEM containing FBS and antibiotics with or without the Rock inhibitor to examine the effects (p. 364). The cells in the cell sheets differentiated into osteoblast and adipocyte lineages (Abstract).
It would have been obvious to culture the cell sheets of Nishiguchi et al. in the presence of a Rock inhibitor such as Y-27632 as taught by Nakamura et al. with a reasonable expectation of success. An artisan would be motivated to do so as Y-27632 inhibits the contractile forces which detach cell sheets from tissue culture dishes and shrink the sheets resulting in a decrease in metabolic activity and thus maintains cell growth (Nakamura et al. p. 364, 369). 
Therefore the invention would have been obvious at the time of the effective filing date.

s 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al. (supra) in view of Ren et al. (2014. BioMed Research International, vol. 2014, Article ID 301279, 1-10).
Nishiguchi et al. teaches a process for creating 3D tissue structures via layer-by-layer nanofilms for the purpose of microtissue fabrication for regenerative medicine (Abstract, p.312). In the method described, NHDF cells are mixed with a Tris-HCL buffer (i.e. cationic substance), Fibronectin (i.e. ECM component), and Heparin (i.e. polymeric electrolyte) before the cells are centrifuged to form cell aggregates (Abstract, Figure 1, p. 314). The aggregates are gathered by gentle pipetting after centrifugation and seeded into a cell culture insert as an aggregate to be incubated and cultured in DMEM and FBS to obtain a 3D cell tissue (p. 314).
However, Nishiguchi does not teach that there is a plurality of kinds of cells contained within the 3D tissue. 
Ren et al. teaches engineering 3D pre-vascularized constructs in the form of 3D cell sheets utilizing hMSCs and HUVECs (human umbilical vein endothelial cells) as cell sources (Abstract). The cell sheets were cultured by first forming hMSC sheets and then seeding the HUVECs on the sheets in order to create the modified HUVEC/hMSC sheets (Figure 1). The constructs were formed by folding the sheets 3 times to form 8 layers which were approximately 8mm x 8mm (p. 2). These constructs were layered on top of one another to increase thickness and implanted in a mouse in order to observe the vascularization of the cell sheets for tissue regeneration (p. 3, 7). 
It would have been obvious to modify the method of fabricating 3D tissue constructs containing fibroblasts as taught Nishiguchi et al. with two kinds (i.e. a plurality of kinds) of cell types such as hMSCs and HUVECs as taught by Ren et al. with a reasonable expectation of success. An artisan would have been motivated to utilize a plurality of cell types such as MSCs and HUVECs result in cell sheets with rapid vascularization and tissue differentiation. (Ren et al., p. 7) Cell sheets with two cell types rather than just MSCs were shown to have improved vascularization (Figure 4).
Therefore the invention as a whole would have been obvious at the time of the effective filing date.

Response to Arguments
Applicant’s arguments filed on 09/30/2021 with respect to the 102 rejections fully considered and are persuasive in light of the amendments made. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection has been made to incorporate the claims into previously presented 103 rejections.
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive in regards to the utilization of Nishiguchi as a primary reference. 
Applicant argues that Nishiguchi does not disclose mixing cells with a cationic substance, ECM component and polymeric electrolyte and that the method requires a washing step between the incubation with fibronectin and the incubation of heparin. The secondary references do not cure this deficiency and applicant further argues that the thickness of the cells and width disclosed are not taught by Nishiguchi. 
Examiner disagrees. The amendments made do not particularly limit the steps of creating the mixture and thus by broadest reasonable interpretation the LBL coating of FN and Hep taught by Nishiguchi could be read as a mixture of everything claimed as mixing can be interpreted as combining the various components claimed as shown in the process and as said process comprises forming this mixture, washing steps as argued could additionally be within the broadest reasonable interpretation.
Additionally both FN and Heparin were negatively charged in 50 mM Tris-HCl and more specific inter-domain interactions worked between FN-Hep unlike other combinations with non-specific electrostatic forces, thus providing motivation to have all of them in a cell mixture. Examiner agrees that Nishiguchi does not explicitly state that the thickness is 150 micrometers or greater as recited in claim 24 and that p. 315 states that tissues produced are 130 micrometers. However, this would be optimizable based on the layering of nanofilms and amount of culture time. All other dimensions recited are additionally taught by Nishiguchi. Furthermore, Figure 4, shows nanofilms which could be at approximately 150 nm as extrapolated by the scale bar.

Examiner disagrees that Nishiguchi teaches away. In fact, Nishiguchi discloses an example with gelatin and fibronectin in comparison to heparin and fibronectin which further provides motivation for the utilization of heparin and fibronectin as the gelatin mixture does not provide cell aggregates as effectively as heparin and fibronectin (p. 314). Thus reinforcing the motivation to utilize the two in combination as disclosed in the present invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632